


SETTLEMENT AGREEMENT AND STIPULATION







THIS SETTLEMENT AGREEMENT and STIPULATION is dated as of March __, 2017 by and
between Cherubim Interests, Inc. (“CHIT” or the “Company”), a corporation formed
under the laws of the State of Nevada, and Northbridge Financial, Inc., (“NBF”),
a Delaware Corporation.




BACKGROUND:




WHEREAS, there are bona fide outstanding liabilities of the Company in the
principal amount of not less than $132,807.98 and




WHEREAS, these liabilities are past due; and




WHEREAS, NBF acquired such liabilities on the terms and conditions set forth in
the annexed Claim Purchase Agreement(s), subject however to the agreement of the
Company and compliance with the provisions hereof; and




WHEREAS, NBF and CHIT desire to resolve, settle, and compromise among other
things the liabilities as more particularly set forth on Schedule A and the
Claims Purchase Agreements and debt instruments attached and annexed thereto and
incorporated herein (hereinafter collectively referred to as the “Claims”).




NOW, THEREFORE, the parties hereto agree as follows:




1.

Defined Terms. As used in this Agreement, the following terms shall have the
following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):




“AGREEMENT” shall have the meaning specified in the preamble hereof.




“CLAIM AMOUNT” shall mean $132,807.98.




“COMMON STOCK” shall mean the Company’s common stock, $.001 par value per share,
and any shares of any other class of common stock whether now or hereafter
authorized, having the right to participate in the distribution of dividends (as
and when declared) and assets (upon liquidation of the Company).




“COURT” shall mean Circuit Courts within the Twelfth Judicial Circuit of
Florida. “DISCOUNT” shall mean fifty (50%) percent.




“SALE PRICE” shall mean the Sale Price of the Common Stock on the Principal
Market.




“MARKET PRICE” on any given date shall mean the lowest Sale Price during the
Valuation Period.




“PRINCIPAL MARKET” shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, OTC Pink, the Over the Counter Bulletin Board, QB marketplace, the
American Stock Exchange or the New York Stock Exchange, whichever is at the time
the principal trading exchange or market for the Common Stock.




“PURCHASE PRICE” shall mean the Market Price during the Valuation Period (or
such other date on which the Purchase Price is calculated in accordance with the
terms and conditions of this Agreement) less the product of the Discount and the
Market Price.




“SELLER” shall mean any individual or entity listed on Schedule A, who
originally owned the Claims.




“TRADING DAY” shall mean any day during which the Principal Market shall be open
for business.




“TRADING PERIOD” shall mean Trading Days during the Valuation Period.




“TRANSFER AGENT” shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company’s
appointment of any such substitute or replacement transfer agent).





1







--------------------------------------------------------------------------------




“VALUATION PERIOD” shall mean the twenty (20) day trading period preceding the
share request inclusive of the day of any Share Request pursuant to this
agreement (the “trading period”); provided that the Valuation Period shall be
extended as necessary in the event that (1) the Initial Issuance is delivered in
more than one tranche pursuant to Sections 3(a) and 3(e), and/or (2) one or more
Additional Issuances is required to be made pursuant to Section 3(d) below, in
which case the Valuation Period for each issuance shall be extended to include
additional trading days pursuant to such issuance. The Valuation Period shall
begin on the date of any Share Request pursuant to this Agreement, but shall be
suspended to the extent that any subsequent Initial Issuance tranche and/or
Additional Issuance is due to be made until such date as such Initial Issuance
tranche and/or Additional Issuance is delivered to NBF pursuant to Section
3(b)(iii). Any period of suspension of the Valuation Period shall be established
by means of a written notice from NBF to the Company. In the event the
Settlement Shares and/or Settlement Fee Shares are not delivered on the same
date as the Share Request or Conversion Notice, the Valuation Period will be
extended to the date the Settlement Shares and/or Settlement Fee Shares are
“Delivered”. “Delivered” shall mean the date the shares clear deposit into NCF’s
brokerage account, which shall be the date NBF is able to trade the shares free
from restrictions of any kind including by NBF’s Brokerage firm, DTC, Company or
Company’s Transfer Agent (the “Extended Valuation Period”). Extending the
Valuation Period will not adjust the number of shares delivered but will adjust
the market price, Settlement Shares and/or Settlement Fee and the amount the
Claim amount is reduced as a result of the conversion, and will be memorialized
by an Amended Share Request or Conversion Notice, which will be submitted to the
Company by NBF, if applicable.




2.

Fairness Hearing. Upon the execution hereof, Company and NBF agree, pursuant to
Section 3(a)(10) of the Securities Act of 1933 (the “Act”), to immediately
submit the terms and conditions of this Agreement to the Court for a hearing on
the fairness of such terms and conditions, and the issuance exempt from
registration of the Settlement Shares. This Agreement shall become binding upon
the parties only upon entry of an order by the Court substantially in the form
annexed hereto as Exhibit A (the “Order”).




3.

Settlement Shares. Following entry of an Order by the Court in accordance with
Paragraph 2 herein and the execution by NBF and Company of the Stipulation and
Order of Dismissal (as defined below) subject to paragraph 7 herein, Company
shall issue and deliver to NBF shares of its Common Stock (the “Settlement
Shares”) as follows:




a.

In settlement of the Claims, Company shall initially issue and deliver to NBF,
in one or more tranches as necessary subject to paragraph 3(f) herein, shares of
Common Stock (the “Initial Issuance”), subject to adjustment and ownership
limitations as set forth below, sufficient to satisfy the compromised amount at
a fifty percent (50%) discount to market (the total amount of the claims divided
by 50%) based on the market price during the valuation period as defined herein
through the issuance of freely trading securities issued pursuant to Section
3(a)(10) of the Securities Act (the “settlement shares”). The Company shall also
issue to NBF, on the issuance date(s), Twenty Million (20,000,000) freely
trading shares pursuant to Section 3(a)(10) of the Securities Act in accordance
herewith as a settlement fee.




b.

No later than the first business day following the date that the Court enters
the Order, time being of the essence, Company shall: (i) cause its legal counsel
to issue an opinion to Company’s transfer agent, in form and substance
reasonably acceptable to NBF and such transfer agent, that the shares of Common
Stock to be issued as the Initial Issuance and Additional Issuance (as defined
below) and shares issued as a settlement fee are legally issued, fully paid and
non-assessable, are exempt from registration under the Securities Act, may be
issued without restrictive legend, and may be resold by NBF without restriction;
(ii) transmit via email, facsimile and overnight delivery an irrevocable and
unconditional instruction to Company’s stock transfer agent in the form annexed
hereto as Exhibit B; and (iii) within three (3) days thereof, issue and deliver
to NBF Settlement Shares and settlement fee shares in one or more tranches as
necessary, without any legends or restrictions on transfer, sufficient to
satisfy the compromised amount along with settlement fee shares, through the
issuance of freely trading securities issued pursuant to Section 3(a)10 of the
Securities Act. Pursuant to this agreement, NBF may deliver a request to CHIT
either directly or through Company’s Transfer Agent pursuant to Exhibit “B”
which states the dollar amount (designated in U.S. dollars) of Common Stock to
be issued to NBF (the “Share Request” or “Conversion Notice”). The date upon
which the first tranche of the Initial Issuance shares along with any shares
issued as a settlement fee have been received into NBF’s account and are
available for sale by NBF shall be referred to as the “Issuance Date”.
Additionally, the Company shall be fully responsible for all of the Transfer
Agent’s costs for each and every conversion of the Settlement Shares and
Settlement Fee Shares pursuant to this section which shall be promptly paid upon
request by said Transfer Agent of NBF. In the event the Company fails to comply
with this provision then the Discount shall be increased by an additional 5.0
percent. In the event that Company is delinquent on issuance of shares of stock
to NBF pursuant to the terms and conditions of this Section 3 within five (5)
business days of a request for issuance of shares pursuant to Court Order
Granting Approval of this Settlement Agreement, then the Discount shall be
increased by five percent (5%), as well as an additional five percent (5%) for
each additional delinquency of five (5) Trading Days up to a maximum Discount of
ninety percent (90%) until all Settlement Shares and settlement fee shares have
been received by NBF and Company has fully complied with all terms and
conditions and obligations pursuant to this Settlement Agreement and
Stipulation.





2







--------------------------------------------------------------------------------




c.

During the Valuation Period, the Company shall deliver to NBF, through the
Initial Issuance and any required Additional Issuance subject to paragraph 3(f)
herein that number of shares (the “Final Amount”) with an aggregate value equal
to (A) the sum of the Claim Amount, divided by (B) the Purchase Price. The
parties acknowledge that the number of Settlement Shares along with any
settlement fee shares to be issued pursuant to this Agreement is indeterminable
as of the date of its execution, and could well exceed the current existing
number of shares outstanding as of the date of its execution.




d.

If at any time during the Valuation Period the Market Price is below 90% of the
Market Price on the day before the Issuance Date, Company will immediately cause
to be issued and delivered to NBF in accordance with the provisions of Section
3(b) herein, such additional shares as may be required to effect the purposes of
this Settlement Agreement (each, an “Additional Issuance”), subject to the
limitation in the paragraph below. At the end of the Valuation Period, if the
sum of the Initial Issuance and any Additional Issuance is greater than the
Final Amount, NBF shall promptly deliver any remaining shares to Company or its
transfer agent for cancellation.




e.

Notwithstanding anything to the contrary contained herein, it is the intention
of the parties that the Settlement Shares along with settlement fee shares
beneficially owned by NBF at any given time shall not exceed the number of such
shares that, when aggregated with all other shares of Company then beneficially
owned by NBF, or deemed beneficially owned by NBF, would result in NBF owning
more than 4.99% of all of such Common Stock as would be outstanding on such
date, as determined in accordance with Section 16 of the Exchange Act and the
regulations promulgated thereunder. In compliance therewith, the Company agrees
to deliver the Initial Issuance and any Additional Issuances in one or more
tranches.




f.

For the avoidance of doubt, the price used to determine the number of shares of
Common Stock to be delivered pursuant to any Share Request shall be rounded up
to the nearest decimal place of .00001.




4.

Necessary Action. At all times after the execution of this Agreement and entry
of the Order by the Court, each party hereto agrees to take or cause to be taken
all such necessary action including, without limitation, the execution and
delivery of such further instruments and documents, as may be reasonably
requested by any party for such purposes or otherwise necessary to effect and
complete the transactions contemplated hereby.




5.

Releases. Upon receipt of all of the Settlement Shares and settlement fee shares
for and in consideration of the terms and conditions of this Agreement, and
except for the obligations, representations, indemnifications pursuant to
paragraph 15 herein and covenants arising or made hereunder or a breach hereof,
the parties hereby release, acquit and forever discharge the other and each,
every and all of their current and past officers, directors, shareholders,
affiliated corporations, subsidiaries, agents, employees, representatives,
attorneys, predecessors, successors and assigns (the “Released Parties”), of and
from any and all claims, damages, cause of action, suits and costs, of whatever
nature, character or description, whether known or unknown, anticipated or
unanticipated, which the parties may now have or may hereafter have or claim to
have against each other with respect to the Claims. Nothing contained herein
shall be deemed to negate or affect NBF’s right and title to any securities
heretofore issued to it by Company or any subsidiary of Company.




6.

Representations. Company hereby represents, warrants and covenants to NBF as
follows:




a.

There are Five Billion (5,000,000,000) shares of Common Stock of the Company
authorized as of October 12, 2016, of which approximately Six Hundred Twenty One
Million Four Hundred Ninety Four Thousand Nine Hundred Fifty Nine (621,494,959)
Shares of Common Stock are issued and outstanding as of January 23, 2017; and
approximately Four Billion Three Hundred Seventy Eight Million Five Hundred Five
Thousand Forty One (4,378,505,041) Shares of Common Stock are available for
issuance pursuant hereto;




b.

The shares of Common Stock to be issued pursuant to the Order are duly
authorized, and when issued will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;




c.

The shares will be exempt from registration under the Securities Act and
issuable without any restrictive legend;




d.

The Company shall reserve from its duly authorized capital stock a number of
shares of Common Stock at least equal to the greater of the number of shares
that could be issued pursuant to the terms of the Order and that Company shall
reserve at its transfer agent, at a minimum, One Billion Two Hundred Twenty
Million (1,220,000,000) shares during the Valuation Period in order to ensure
that it can properly carry out the terms of this agreement, which may only be
released to Company once all of the Settlement Shares and settlement fee shares
have been delivered and converted pursuant to this agreement and Company’s
obligations are otherwise fully satisfied or there has otherwise been a default
pursuant to the terms of this agreement;





3







--------------------------------------------------------------------------------




e.

If at any time it appears reasonably likely that there may be insufficient
authorized shares to fully comply with the Order, Company shall promptly
increase its authorized shares to ensure its ability to timely comply with the
Order;




f.

The execution of this Agreement and performance of the Order by Company and NBF
will not (1) conflict with, violate or cause a breach or default under any
agreements between Company and any creditor (or any affiliate thereof) related
to the account receivables comprising the Claims, or (2) require any waiver,
consent, or other action of the Company or any creditor, or their respective
affiliates, that has not already been obtained;




g.

Without limitation, the Company hereby waives any provision in any agreement
related to the account receivables comprising the Claims requiring payments to
be applied in a certain order, manner, or fashion, or providing for exclusive
jurisdiction in any court other than this Court;




h.

The Company has all necessary power and authority to execute, deliver and
perform all of its obligations under this Agreement;




i.

The execution, delivery and performance of this Agreement by Company has been
duly authorized by all requisite action on the part of Company and its Board of
Directors (including a majority of its independent directors), and this
Agreement has been duly executed and delivered by Company;




j.

Company did not enter into the transaction giving rise to the Claims in
contemplation of any sale or distribution of Company’s common stock or other
securities;




k.

There has been no modification, compromise, forbearance, or waiver entered into
or given with respect to the Claims. There is no action based on the Claims that
is currently pending in any court or other legal venue, and no judgments based
upon the Claims have been previously entered in any legal proceeding;




l.

There are no taxes due, payable or withholdable as an incident of Seller’s
provision of goods and services, and no taxes will be due, payable or
withholdable as a result of settlement of the Claims;




m.

Seller was not and within the past ninety (90) days has not been directly or
indirectly through one or more intermediaries in control, controlled by, or
under common control with, the Company and is not an affiliate of the Company as
defined in Rule 144 promulgated under the Act;




n.

Company is operational and is a non-shell company within the meaning of Rule 405
and all applicable Securities Rules and Registration pertaining thereto;




o.

Company represents that Seller is not, directly or indirectly, utilizing any of
the proceeds received from NBF for selling the Claims to provide any
consideration to or invest in any manner in the Company or any affiliate of the
Company;




p.

Company has not received any notice (oral or written) from the SEC or Principal
Market regarding a halt, limitation or suspension of trading in the Common
Stock; and




q.

Seller will not, directly or indirectly, receive any consideration from or be
compensated in any manner by, the Company, or any affiliate of the Company, in
exchange for or in consideration of selling the Claims;




r.

Company represents that none of the services provided or to be provided which
gave rise to the Claims were or are services related to promoting the Company’s
Securities or that may be considered investor relations services;




s.

Company represents that each Claim being purchased pursuant hereto is a
bona-fide Claim against the Company and that the invoices or written
contract(s)/promissory notes underlying each Claim are accurate representations
of the nature of the debt and the amounts owed by the Company to Seller and that
the goods or services which are the subject of the Claims being purchased have
been received or rendered;





4







--------------------------------------------------------------------------------




t.

Company acknowledges that NBF or its affiliates may from time to time, hold
outstanding securities of the Company which may be convertible in shares of the
Company’s common stock at a floating conversion rate tied to the current market
price for the stock. The number of shares of Common Stock issuable pursuant to
this Agreement may increase substantially in certain circumstances, including,
but not necessarily limited to the circumstance wherein the trading price of the
Common Stock declines during the Valuation Period. The Company’s executive
officers and directors have studied and fully understand the nature of the
transaction contemplated by this Agreement and recognize that they have a
potential dilutive effect. The board of directors of the Company has concluded
in its good faith business judgment that such transaction is in the best
interests of the Company. The Company specifically acknowledges that its
obligation to issue the Settlement Shares along with settlement fee shares is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company. The Board of Directors of the Company has further given its consent for
each conversion of shares of stock pursuant to this agreement and agrees and
consents that same may occur below the par value of the Company’s Common Stock
if applicable.




u.

None of the transactions agreements or proceedings described above is part of a
plan or scheme to evade the registration requirements of the Securities Act and
CHIT and NBF are acting and has acted in an arms length capacity.




7.

Continuing Jurisdiction. Simultaneously with the execution of this Agreement,
the attorneys representing the parties hereto will execute a stipulation of
dismissal substantially in the form annexed hereto as Exhibit C (the
“Stipulation of Dismissal”). The parties hereto expressly agree that said
Stipulation of Dismissal shall not be filed, but shall be held in escrow by
counsel for NBF, until such time that Company has fully complied with all of its
obligations pursuant to this Settlement Agreement and Stipulation. In order to
enable the Court to grant specific enforcement or other equitable relief in
connection with this Agreement, (a) the parties consent to the jurisdiction of
the Court for purposes of enforcing this Agreement, and (b) each party to this
Agreement expressly waives any contention that there is an adequate remedy at
law or any like doctrine that might otherwise preclude injunctive relief to
enforce this Agreement.




8.

Conditions Precedent/ Default.




a.

If Company shall default in promptly delivering the Settlement Shares to NBF in
the form and mode of delivery as required by Paragraphs 2, 3, 4 and 6 herein or
otherwise fail in any way to fully comply with the provisions thereof;




b.

If the Order shall not have been entered by the Court on or prior to ninety (90)
days after execution of this agreement;




c.

If the Company shall fail to comply with the Covenants set forth in Paragraph 14
hereof;




d.

If Bankruptcy, dissolution, receivership, reorganization, insolvency or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors or other legal proceedings for any reason
shall be instituted by or against the Company; or if the trading of the Common
Stock shall have been halted, limited, or suspended by the SEC or on the
Principal Market; or trading in securities generally on the Principal Market
shall have been suspended or limited; or, minimum prices shall been established
for securities traded on the Principal Market; or the Common Stock is not
eligible or unable to be deposited for trade on the Principal Market; or the
Company is delinquent or has not made its required Securities and Exchange
Commission filings; or if any time, the Market Price for the Company’s Common
Stock drops to at or below .0005; or there shall have been any material adverse
change (i) in the Company’s finances or operations, or (ii) in the financial
markets such that, in the reasonable judgment of the NBF, makes it impracticable
or inadvisable to trade the Settlement Shares along with any settlement fee
shares; and such suspension, limitation or other action is not cured within five
(5) trading days; then the Company shall be deemed in default of the Agreement
and Order and this Agreement and/or any remaining obligations of NBF pursuant to
this Agreement shall be voidable in the sole discretion of NBF, unless otherwise
agreed by written agreement of the parties;





5







--------------------------------------------------------------------------------




e.

In the event that the Company fails to fully comply with the conditions
precedent as specified in paragraph 8 a. through d. herein, then the Company
shall be deemed in default of the agreement and NBF, at its option and in its
sole discretion, may declare Company to be in default of the Agreement and
Order, and this Agreement and/or any remaining obligations of NBF pursuant to
this Agreement shall be voidable in the sole discretion of NBF, unless otherwise
agreed by written agreement of the parties. In said event, NBF shall have no
further obligation to comply with the terms of this agreement and can thus opt
out of making any remaining payments, if applicable, not previously made to
creditors as contemplated by the Claims Purchase Agreement as referenced in
schedule A. In the event Company is declared to be in default, Company shall
remain fully obligated to comply with the terms of this Settlement Agreement and
Stipulation for issuance of shares of stock to NBF for any amount of debt
previously purchased and paid for by NBF pursuant to the terms of this
Settlement Agreement and Stipulation, Schedule A, as well as Order Approving
same along with all settlement fee shares required hereby. In the event that
Company is declared to be in default of this Agreement prior to successful
deposit and clearance of the Settlement Shares and/or settlement fee shares,
Company shall further remain fully obligated for issuance of all settlement fee
shares pursuant to paragraph 3(a) herein.




9.

Information. Company and NBF each represent that prior to the execution of this
Agreement, they have fully informed themselves of its terms, contents,
conditions and effects, and that no promise or representation of any kind has
been made to them except as expressly stated in this Agreement.




10.

Ownership and Authority. Company and NBF represent and warrant that they have
not sold, assigned, transferred, conveyed or otherwise disposed of any or all of
any claim, demand, right, or cause of action, relating to any matter which is
covered by this Agreement, that each is the sole owner of such claim, demand,
right or cause of action, and each has the power and authority and has been duly
authorized to enter into and perform this Agreement and that this Agreement is
the binding obligation of each, enforceable in accordance with its terms.




11.

No Admission. This Agreement is contractual and it has been entered into in
order to compromise disputed claims and to avoid the uncertainty and expense of
the litigation. This Agreement and each of its provisions in any orders of the
Court relating to it shall not be offered or received in evidence in any action,
proceeding or otherwise used as an admission or concession as to the merits of
the Action or the liability of any nature on the part of any of the parties
hereto except to enforce its terms.




12.

Binding Nature. This Agreement shall be binding on all parties executing this
Agreement and their respective successors, assigns and heirs.




13.

Authority to Bind. Each party to this Agreement represents and warrants that the
execution, delivery and performance of this Agreement and the consummation of
the transactions provided in this Agreement have been duly authorized by all
necessary action of the respective entity and that the person executing this
Agreement on its behalf has the full capacity to bind that entity. Each party
further represents and warrants that it has been represented by independent
counsel of its choice in connection with the negotiation and execution of this
Agreement, and that counsel has reviewed this Agreement. Company further
represents and warrants that they have had corporate legal counsel review and
agree to the terms of this Agreement independent of counsel of their choosing to
represent Company at any fairness hearing or hearings to approve this Agreement.




14.

Covenants.




a.

For so long as NBF or any of its affiliates holds any shares of Common Stock,
neither Company nor any of its affiliates shall vote any shares of Common Stock
owned or controlled by it (unless voting in favor of a proposal approved by a
majority of Company’s Board of Directors), or solicit any proxies or seek to
advise or influence any person with respect to any voting securities of Company;
in favor of (1) an extraordinary corporate transaction, such as a
reorganization, reverse stock split or liquidation, involving Company or any of
its subsidiaries, (2) a sale or transfer of a material amount of assets of
Company or any of its subsidiaries, (3) any material change in the present
capitalization or dividend policy of Company, (4) any other material change in
Company’s business or corporate structure, (5) a change in Company’s charter,
bylaws or instruments corresponding thereto (6) causing a class of securities of
Defendant to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (7) causing a class of equity securities of
Company to become eligible for termination of registration pursuant to Section
12(g)(4) of the Securities Exchange Act of 1934, as amended, (8) terminating its
Transfer Agent (9) taking any action which would impede the purposes and objects
of this Settlement Agreement or (10) taking any action, intention, plan or
arrangement similar to any of those enumerated above. Nothing in this section
shall be deemed to exclude strategic decisions by Company made in an effort to
expand the Company except as expressly stated herein. The provisions of this
paragraph may not be modified or waived without further order of the Court.





6







--------------------------------------------------------------------------------




b.

Immediately upon the signing of the Settlement Order by the Court, the Company
shall cause to be filed a Form 8-K with the Securities and Exchange Commission
disclosing the settlement. Furthermore, and at the written request of NBF, in
the event that the Company raises their issued and outstanding Common Stock by
an additional ten percent (10%) or more, Company shall file a form 8k with the
Securities and Exchange Commission. The Company shall further immediately file
such additional SEC filings as may be or are required in respect of the
transactions. In the event that the Company fails to fully comply with this
provision, then the Discount pursuant to this agreement shall be increased by
five percent (5%), as well as an additional five percent (5%) for each
additional delinquency of five (5) Trading Days up to a maximum Discount of
ninety percent (90%) until all Settlement Shares and settlement fee shares have
been received by NBF and Company has fully complied with all terms and
conditions and obligations pursuant to this Settlement Agreement and
Stipulation.




c.

NBF hereby covenants that they have not provided any funds or other
consideration to the Company and have no intent to do so. In no event shall any
of the funds received from the sale of shares of the Company in reliance upon
the Court Order be used to provide any consideration to the Company or any
affiliate of the Company.




d.

NBF has utilized the services of Windsor Street Capital, L.P. as a placement
agent in this transaction and NBF has not and is not acting as a broker dealer
in such capacity in this transaction pursuant to Section 15 of the Securities
Exchange Act of 1934. Windsor Street Capital, L.P. has performed due diligence
on the debts associated with this transaction, negotiated the terms hereof and
arranged for NBF to place their capital in this transaction. Northbridge
Financial, Inc., through the transactions, agreements or proceedings above are
not a part of a plan or scheme or evade the registration requirements of Section
15 of the Securities Exchange Act of 1934 or any other applicable provisions.




15.

Indemnification. Company covenants and agrees to indemnify, defend and hold NBF
and its agents, employees, representatives, officers, directors, stockholders,
controlling persons and affiliates harmless arising from or incident or related
to this Agreement, including, without limitation, any claim or action brought
derivatively or by the Seller or Shareholders of the Company and further,
harmless against any charges, claims, suits, losses, expenses, damages,
obligations, fines, judgments, liabilities, costs and expenses (including actual
costs of investigation and reasonable attorney’s fees) whether brought by an
individual or entity or imposed by a court of law or by administrative action of
any Federal, State or Local governmental body or agency, administrative agency
or regulatory authority related to arising in any manner out of, based upon or
in connection with (a) any untrue statement or alleged untrue statement of a
material fact made by the Company or any omission or alleged omission of the
Company to state a material fact required to be stated herein or in any seller
document or necessary to make the statements therein not misleading or (b) the
inaccuracy or breach of any covenant, representation or warranty made by the
Company contained herein or in any seller document or (c) any transaction,
proposal or any other matter contemplated herein. The Company will promptly
reimburse the indemnified parties for all expenses (including reasonable fees
and expenses of legal counsel) as incurred in connection with the investigation
of, preparation for or defense of any pending or threatened claim related to or
arising in any manner out of any matter contemplated by this Agreement, or any
action or proceeding arising therefrom, whether or not such indemnified party is
a formal party to any such proceeding. This Agreement specifically includes, but
is not limited to the foregoing concerning any claim that Rockwell Capital
Partners is in violation of or has violated Section 5 of the Securities Act of
1933, as amended, for unlawful or unauthorized sale of securities based upon
Northbridge Financial, Inc.’s reliance on representations of Company or
misrepresentations of Company pursuant to (a), (b) or (c) herein and/or that any
payments made by NBF to Creditors were fraudulent, based upon false instruments
provided to NBF or not bona fide claims within the meaning of Section 3(a)(10)
of the Securities Act of 1933 . Notwithstanding the foregoing, the Company shall
not be liable in respect of any claims that a court of competent jurisdiction
has judicially determined by final judgment (and the time to appeal has expired
or the last right of appeal of has been denied) which resulted solely or in part
from the willful misconduct of an indemnified party or the willful violation of
any securities law or regulations by the indemnified party. The Company further
agrees that it will not, without the prior written consent of Rockwell Capital
Partners, settle, compromise or consent to the entry of any judgment in any
pending or threatened proceeding in respect of which indemnification may be
sought hereunder (whether or not Rockwell Capital Partners or any indemnified
party is an actual or potential party to such proceeding), unless such
settlement, compromise or consent includes an unconditional release of Rockwell
Capital Partners and each other indemnified party hereunder from all liability
arising out of such proceeding. In order to provide for just and equitable
contribution in any case in which (i) an Indemnified Party is entitled to
indemnification pursuant to this Indemnification Agreement but it is judicially
determined by the entry of a final judgment decree by a court of competent
jurisdiction and (the time to appeal has expired or the last right of appeal has
been denied) that such indemnification may not be enforced in such case, or (ii)
contribution may be required by the Company in circumstances for which an
Indemnified Party is otherwise entitled to indemnification under the Agreement,
then, and in each such case, the Company shall contribute to the aggregate
losses, Claims and damages and/or liabilities in an amount equal to the amount
for which indemnification was held unavailable.





7







--------------------------------------------------------------------------------




The Company further agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with Rockwell’s agreement hereunder except for Claims that
a court of competent jurisdiction shall have determined by final judgment (and
the time to appeal has expired or the last right of appeal has been denied)
resulted solely or in part from the willful misconduct of such Indemnified Party
or the willful violation of any securities laws or regulations by an Indemnified
Party. The indemnity, reimbursement and contribution obligations of the Company
set forth herein shall be in addiction to any liability which the Company may
otherwise have an shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Company or an
Indemnified Party.




16.

Legal Effect. The parties to this Agreement represent that each of them has been
advised as to the terms and legal effect of this Agreement and the Order
provided for herein, and that the settlement and compromise stated herein is
final and conclusive forthwith, shall supersede all prior written or oral
between the parties, subject to the conditions stated herein, and each attorney
represents that his or her client has freely consented to and authorized this
Agreement after having been so advised.




17.

Mutual Drafting. Each party has participated jointly in the drafting of this
Agreement which each party acknowledges is the result of negotiation between the
parties and through placement agent Windsor Street Capital, L.P., and the
language used in this Agreement shall be deemed to be the language chosen by the
parties to express their mutual intent. If ambiguity or question of intent or
interpretation arises, then this Agreement will accordingly be construed as
drafted jointly by the parties, and no presumption or burden of proof will arise
favoring or disfavoring any party to this Agreement by virtue of the authorship
of any of the provisions of this Agreement.




18.

Waiver of Defense. Each party hereto waives a statement of decision, and the
right to appeal from the Order after its entry. Company further waives any
defense based on the rule against splitting causes of action. The prevailing
party in any motion to enforce the Order shall be awarded its reasonably
attorney fees and expenses in connection with such motion. Except as expressly
set forth herein, each party shall bear its own attorneys’ fees, expenses and
costs.




19.

Signatures. This Agreement may be signed in counterparts and the Agreement,
together with its counterpart signature pages, shall be deemed valid and binding
on each party when duly executed by all parties. Facsimile and electronically
scanned signatures shall be deemed valid and binding for all purposes. This
Agreement may be amended only by an instrument in writing signed by the party to
be charged with enforcement thereof. This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.




20.

Choice of Law, Etc. Notwithstanding the place where this Agreement may be
executed by either of the parties, or any other factor, all terms and provisions
hereof shall be governed by and construed in accordance with the laws of the
State of Florida, applicable to agreements made and to be fully performed in
that State and without regard to the principles of conflicts of laws thereof.
Any action brought to enforce, or otherwise arising out of this Agreement shall
be brought only in State Court sitting in the Twelfth Judicial Circuit, State of
Florida.




21.

Exclusivity. For a period of the later of one hundred eighty (180) days from the
date of the execution of this Agreement or upon NBF’s final sale of all shares
of stock issued pursuant hereto subsequent to final adjustment; (a) Company and
its representatives shall not enter into any exchange transaction under Section
3(a)(10) of the Securities Act nor directly or indirectly discuss, negotiate or
consider any proposal, plan or offer from any other party relating to any
liabilities, or any financial transaction having an effect or result similar to
the transactions contemplated hereby, and (b) NBF shall have the exclusive right
to negotiate and execute definitive documentation embodying the terms set forth
herein and other mutually acceptable terms.




22.

Inconsistency. In the event of any inconsistency between the terms of this
Agreement and any other document executed in connection herewith, the terms of
this Agreement shall control to the extent necessary to resolve such
inconsistency.




23.

Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of




a.

the date delivered, if delivered by personal delivery as against written receipt
therefore or by confirmed facsimile transmission,




b.

the fifth business day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or




c.

the second business day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,





8







--------------------------------------------------------------------------------




d.

delivery by email upon delivery, in each case, addressed to each of the other
parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by ten (10) days’ advance written notice
similarly given to each of the other parties hereto):




Company:




Cherubim Interests, Inc.

______________________________

______________________________

Attn: _________________________

Telephone No.: _________________

E-mail: _______________________




with a copy to:




Michael G. Brown, Esq.

P.O. Box 19702 Sarasota, Florida 34237 941-780-1300 (phone) 941-296-7500 (fax)
Florida Bar No. 0148709




Northbridge Financial, Inc.

Attn: _________________________

______________________________

______________________________

Telephone: ____________________

Email: documents@northbf.com




And




Charles N. Cleland, Jr., P.A.

2127 Ringling Boulevard, Suite 104

Sarasota, Florida 34237

(941) 955-1595 phone

(941) 953-7185 facsimile Florida Bar No. 0896195 ccleland@clelandpa.com email




IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and
Stipulation as of the date first indicated above.




Northbridge Financial, Inc.




By: _____________________________

Name: Giangi Ratto

Title: Secretary







Cherubim Interests, Inc.

By: _____________________________

Name: ___________________________

Title: ____________________________

Affiliates








9







--------------------------------------------------------------------------------




EXHIBIT A




IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT IN AND FOR __________
COUNTY, FLORIDA







Northbridge Financial, Inc., a Delaware Corporation,

Plaintiff,




    v.

Case No.




Cherubim Interests, Inc., a Nevada Corporation,

Defendant.

_______________________________________________________________________________________________







ORDER GRANTING APPROVAL OF SETTLEMENT AGREEMENT AND STIPULATION







This matter having come on for a hearing on the __ day of _________, 2017, to
approve the Settlement Agreement entered into as of _____________, 2017 between
Plaintiff, Northbridge Financial, Inc. (“Plaintiff”) and Defendant, Cherubim
Interests, Inc. (“Defendant” and collectively with Plaintiff, the “Parties”),
and the Court having held a hearing as to the fairness of the terms and
conditions of the Settlement Agreement and Stipulation and being otherwise fully
advised in the premises, the Court hereby finds as follows:




1.

The Court has been advised that the Parties intend that the sale of the Shares
(as defined by the Settlement Agreement and, hereinafter, the “Shares”) to and
the resale of the Shares by Plaintiff in the United States, assuming
satisfaction of all other applicable securities laws and regulations, will be
exempt from registration under the Securities Act of 1933 (the “Securities Act”)
in reliance upon Section 3(a)(10) of the Securities Act based upon this Court’s
finding herein that the terms and conditions of the issuance of the Shares by
Defendant to Plaintiff are fair to Plaintiff;




2.

The hearing having been scheduled upon the consent of Plaintiff and Defendant,
Plaintiff has had adequate notice of the hearing and Plaintiff is the only party
to whom Shares will be issued pursuant to the Settlement Agreement;




3.

The terms and conditions of the issuance of the Shares in exchange for the
release of certain claims as set forth in the Settlement Agreement are fair to
Plaintiff, the only party to whom the Shares will be issued;




4.

The fairness hearing was open to Plaintiff. Plaintiff was represented by counsel
at the hearing who acknowledged that adequate notice of the hearing was given
and consented to the entry of this Order.




It is hereby ORDERED AND ADJUDGED that the Settlement Agreement and Stipulation
is hereby approved as fair to the party to whom the Shares will be issued,
within the meaning of Section 3(a)(10) of the Securities Act and that the sale
of the Shares to Plaintiff and the resale of the Shares in the United States by
Plaintiff, assuming satisfaction of all other applicable securities laws and
regulations, will be exempt from registration under the Securities Act of 1933.
The Settlement Agreement and Stipulation entered into between the parties is
hereby approved and the parties are ordered to comply with same. The Circuit
Court of the Twelfth Judicial Circuit in and for _______ County, Florida
reserves jurisdiction over the parties to this action as well as the subject
matter herein for purposes of contempt and enforcement of the Settlement
Agreement and Stipulation as well as for such other purposes as allowed by law.




SO ORDERED, this __ day of __________, 2017.




_________________________________________

The Honorable ____________________________

Conformed copies to:

Charles N. Cleland, Jr., Esq.

Michael G. Brown, Esq.








10







--------------------------------------------------------------------------------




EXHIBIT B




[To be reprinted on Company letterhead]




March 28, 2017

Pacific Stock Transfer LLC

6725 Via Austi Pkwy,

Suite 300

Las Vegas, NV 89119

 

Ladies and Gentlemen:




Cherubim Interests, Inc (the “Company”) and NorthBridge Financial, Inc (the
“Investor”) have entered into a 3(a)(10) Settlement (the “Settlement”).




A copy of the Settlement is attached hereto. You should familiarize yourself
with your Issuance and delivery obligations, as Transfer Agent, contained
therein. The shares to be issued are to be registered in the names of the
registered holder of the securities submitted for conversion or exercise.




You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock (“Common Stock”) of the Company (initially,
1,220,000,000 Shares for this specific transaction) for issuance upon full
conversion of the Settlement in accordance with the terms thereof. The Investor
may from time to time provide you with written notice to increase the number of
shares of Common Stock so reserved, without any further action or confirmation
of the Company. In the event of a reverse stock split the reserve should remain
unchanged unless instructed by the Investor and the Company. This Reserve letter
will become effective upon receiving Court Order approving the Settlement.




The ability to convert the Settlement in a timely manner is a material
obligation of the Company pursuant to the Settlement. Your firm is hereby
irrevocably authorized and instructed to first issue shares of Common Stock of
the Company (without any restrictive legend) to the Investor from the Company’s
authorized and unissued shares to the extent the same are available and not from
the Transfer Agent Reserve (unless and until there are no authorized shares of
Common Stock available for issuance other than those held in the Transfer Agent
Reserve) without any further action or confirmation by the Company: (A) upon
your receipt from the Investor of: (i) a notice of conversion (“Conversion
Notice”) executed by the Investor; and (ii) an opinion of counsel of the
Investor, in form, substance and scope customary for opinions of counsel in
comparable transactions (and satisfactory to the transfer agent), to the effect
that the shares of Common Stock of the Company issued to the Investor pursuant
to the Conversion Notice are not “restricted securities” as defined in Rule 144
and should be issued to the Investor without any restrictive legend; and (B) the
number of shares to be issued is less than 4.99% of the total issued common
stock of the Company confirmed by a representation letter from NorthBridge
Financial stating that the shares issued will keep NorthBridge Financial
ownership below 4.99% and no other confirmation will be necessary. The
representation letter signed by NorthBridge Financial stating they are below
4.99% ownership will be sufficient to issue the requested shares.




The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor. The request shall be honored and shares issued within 3 days. The
Investor understands and acknowledges that in the event that the Company is
delinquent in billing with Pacific Stock Transfer, they will honor conversion
requests with the additional payment of $200.00 per request.




The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith. You shall have no liability to
the Company in respect to any action taken or any failure to act in respect of
this if such action was taken or omitted to be taken in good faith, and you
shall be entitled to rely in this regard on the advice of counsel.




The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.





11







--------------------------------------------------------------------------------




The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within five
(5) business days. Furthermore, if the company decides to switch or terminate
the current Transfer Agent, 30 day notice of termination must be given, and the
fee for the irrevocable agreement transfer will be $350.00 per irrevocable
agreement payable to the current transfer agent prior to termination.




You are also authorized to release any information you deem necessary towards
processing clearing and settlement of the shares arising from this reservation.




The Investor is intended to be and are third party beneficiaries hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.




This Reserve letter will become effective upon receiving Court Order approving
the Settlement.




Very truly yours,




_____________________________

Chief Executive Officer




Acknowledged and Agreed: Pacific Stock Transfer




By:________________________________

Name:______________________________

Title:_______________________________








12







--------------------------------------------------------------------------------




EXHIBIT C




IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT IN AND FOR
__________COUNTY, FLORIDA







Northbridge Financial, Inc., a Delaware Corporation,

Plaintiff,




    v.

Case No.




Cherubim Interests, Inc., a Nevada Corporation,

Defendant.

_______________________________________________________________________________________________




STIPULATION AND ORDER OF DISMISSAL







IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
attorneys of record for all the parties to the above-entitled action, pursuant
to the Florida Rules of Civil Procedure, that whereas no party hereto is an
infant or incompetent person for whom a committee has been appointed or
conservatee and no person not a party has an interest in the subject matter of
the action, the above-entitled action be, and the same hereby is, dismissed,
each party to bear its own costs.







Dated: ___________, 2017.










________________________________

_____________________________________

Charles N. Cleland, Jr., Esq.

Michael G. Brown, Esquire

CHARLES N. CLELAND, JR., P.A.

P.O. Box 19702

Florida Bar No. 0896195

Sarasota, Florida 34237

2127 Ringling Blvd., Suite 104

941-780-1300 (phone)

Sarasota, Florida 34237

941-296-7500 (fax)

(941) 955-1595 phone

Florida Bar No. 0148709

(941) 953-7185 facsimile

Attorney for Defendant Attorney for Plaintiff







SO ORDERED: ____________________

The Honorable _____________________








13







--------------------------------------------------------------------------------




SCHEDULE A CLAIMS













Company

Nature of

Claim

Payment to

be paid

within ten (10)

 days after

Court order

granting

approval of

settlement

agreement pursuant

to Claims

Purchase

Agreements

annexed hereto.

Payment to be paid

within thirty

(30) days and

any applicable

additional days

which could be

triggered by a

 default event

after Court order

granting approval

of settlement

agreement pursuant

 to Claims

Purchase Agreements

Annexed hereto.

Total Debt

Purchased

 

 

 

 

 

The Colaneri Firm, P.C.

Invoice

$17,587.24

$9,547.00

$27,134.24

 

 

 

 

 

North Texas Builders

Invoice

$43,412.76

$52,260.98

$95,673.74

 

 

 

 

 

Windsor Street Capital, L.P.

Invoice

$5,000.00

$5,000.00

$10,000.00

 

 

 

 

 

TOTALS

 

$66,000.00

$66,807.98

$132,807.98

 

 

 

 

 

 

 

 

 

 











14





